DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-17 and 21-23
The following claims are amended: 1-2, 5, 14-16
The following claims are new: 21-23
The following claims are cancelled: 18-20
The following claims are allowed: 1-17 and 21-23
Response to Arguments
Applicant’s arguments filed amendments on 04/08/2021 to address the specification objections. In response to the Applicant’s amendments, the objection of the specification has been withdrawn.
Applicant’s arguments filed amendments on 04/08/2021 to address the claim objections. In response to the Applicant’s amendments, the claim objections have been withdrawn.
Applicant’s arguments filed amendments on 04/08/2021 to address U.S.C. 112(b) rejection. In response to the Applicant’s amendments, the U.S.C. 112(b) rejection has been withdrawn.
Applicant’s arguments filed amendments on 04/08/2021 to address U.S.C. 112(d) rejection. In response to the Applicant’s amendments, the U.S.C. 112(d) rejection has been withdrawn.
Applicant’s arguments filed amendments on 04/08/2021 to address U.S.C. 103 rejection have been fully considered. In response to the Applicant’s amendments, the U.S.C. 103 rejection has been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s attorney ERNEST J BEFFEL on 07/23/2021 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 17 is amended by examiner to recite:
“The system of claim 16, wherein the chemical processing performance is represented in the chemical processing subsystem performance time series by estimates of phasing and prephasing errors.”
Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
     A method of early prediction of base calling quality during an extended optical base calling process that includes pre-prediction base calling process cycles and at least two times as many post-prediction base calling process cycles as pre-prediction cycles, wherein each base calling process cycle includes (a) chemical processing to 
inputting to a trained convolutional neural network a plurality of time series from the pre- prediction base calling process cycles, the plurality of time series comprising a chemical processing subsystem performance time series, an image registration subsystem performance time series, an image acquisition subsystem performance time series, and an overall base calling quality time series; 
wherein the trained convolutional neural network is trained using base calling quality experience comprising the plurality of time series for the pre-prediction base calling process cycles and a post-prediction overall base calling quality time series; 
the trained convolutional neural network determining, from the pre-prediction base calling process cycles, a  predicted overall base calling quality expected after at least two times as many post-prediction base calling process cycles as the pre- prediction cycles; 
and outputting the predicted overall base calling quality for operator evaluation.

The prior art of record Tomaney, Pre-Grant Publication No. US-20110256631-A1 teaches (emphasis added):
chemical processing to attach an additional complementary nucleotide to a target nucleotide strand at millions of locations on a substrate (Para. [0150} discloses “As used herein, an incorporation event refers to an incorporation of a nucleotide complementary to a template strand…”)
an overall base calling quality time series (Para. [0159] discloses “a number of other filtering processes may be used in the overall evaluation of data from sequencing by incorporation reactions as discussed herein. For example, a number of filtering processes may 
The prior art of record Kermani, Pre-Grant Publication US-20150169824-A1 teaches (emphasis added):
Inputting to a trained convolutional neural network a plurality of time series (Para. [0083] discloses “In a production run intensity values (raw or processed) can be input to basecalling model” where Para. [0068] and [0190] disclose “…various machine learning methods can be used such as neural network” and “the basecalling model includes a neural network”)
wherein the trained convolutional neural network is trained using base calling quality experience comprising the plurality of time series for [[the pre-prediction]] base calling [[process cycles and a post-prediction overall base calling quality time series]] and the trained convolutional neural network (Kermani, Para. [0007] discloses “the basecalling model can be created using trained data (e.g. inputs of intensity values and outputs of sequences assumed to be correct)…”
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest the bolded and underlined features, 
A method of early prediction of base calling quality during an extended optical base calling process that includes pre-prediction base calling process cycles and at least two times as many post-prediction base calling process cycles as pre-prediction cycles, wherein each base calling process cycle includes (a) chemical processing to attach an additional complementary nucleotide to a target nucleotide strand at millions of locations on a substrate, (b) camera positioning and image registration over image tiles of the substrate, and (c) image acquisition over the image tiles, the method including: 
pre- prediction base calling process cycles, the plurality of time series comprising a chemical processing subsystem performance time series, an image registration subsystem performance time series, an image acquisition subsystem performance time series, and an overall base calling quality time series; 
wherein the trained convolutional neural network is trained using base calling quality experience comprising the plurality of time series for the pre-prediction base calling process cycles and a post-prediction overall base calling quality time series; 
the trained convolutional neural network determining, from the pre-prediction base calling process cycles, a  predicted overall base calling quality expected after at least two times as many post-prediction base calling process cycles as the pre- prediction cycles; 
and outputting the predicted overall base calling quality for operator evaluation.
as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
Examiner agrees with Applicant’s Remarks dated 04/08/2021, p. 13-16
Independent claims 15-16, and 21-23 are allowable for the reasons cited for claim 1. The remaining claims are allowable because they depend on one of allowable independent claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123